75.	 Mr. President, first I should like to congratulate you on your election to your high and demanding office. The part of the world from which I come could not have been better represented in the presidency of this Assembly than through you, Mr. Thorn, as an experienced and out-standing spokesman of our part of the world.
76.	May I also express our appreciation of the dedicated and untiring efforts of the Secretary-General, Mr. Kurt Waldheim, in promoting international peace and co-operation.
77.	A number of speakers before me have already dwelt at some length on the recently concluded seventh special session of the General Assembly. Most references have been of a positive nature, some even to the extent of characterizing the session as a turning- point in the relations between the rich and the poor countries. My Government shares this hope. Through the unanimous resolution of the seventh special session [resolution 3362 (S-Vll)], a foundation has been laid for attacking the problem of injustice and inequity through co-operation rather than through confrontation. The decisions of this special session were based on the realization of the fact that the development process is the joint responsibility of us all.
78.	My Government attaches the greatest importance to the fact that consensus was reached. Now we have to prove that consensus works. The implementation of the decisions taken at the seventh special session is vital in this respect. We have to prove to those still remaining skeptical that the consensus was genuine. Then, and only then, will we have taken that important step towards a new and more equitable economic world order which we all wanted the special session to be. Then, and only then, can we sustain the spirit which prevailed in this hall during the last few weeks.
79.	My Government considers the call for a new international economic order an urgent one which also affects our national priorities. Our response must properly reflect this urgency. For that reason the Norwegian Government has submitted to Parliament a comprehensive report, containing concrete proposals relative to our over-all economic relations with developing countries. In this report the Government also reaffirms its commitment to the targets for transfer of real resources, reaching a transfer of 0.7 per cent of our gross national product this year, and 1 per cent in 1978, all in official development assistance on a grant basis. This report also defines the policies called for on our part in order to live up to the demands of the sixth and seventh special sessions in the fields of trade, industrialization and international economic relations in their wider sense.
80.	The unanimity with which the decisions at the seventh special session were taken gives us hope that, in the process of implementation, national, political and economic limitations will be overcome. My Government fears, however, that we can be faced with other limitations to which sufficient attention has not yet been paid. I am thinking of the organizational and structural short-comings of the present world community. Many of the justified demands of developing countries are often frustrated not only through a lack of political will in the developed world but also through short-comings of the present organizational system. My Government is of the opinion that this is a problem to which the Members of the United Nations will have to pay ever-increasing attention in the years to come. For the United Nations to play an effective role in the process of development, an overhaul of the system is called for. This is a prerequisite for the attainment of the session's declared objectives. The present international machinery for dealing with the development problem has become so complicated that not even the experts any longer have a clear view of its structure. The organizational development has occurred piecemeal and more as a result of a process of proliferation than on the basis of any co-ordinated assessment. As Sir Robert Jackson writes in the introduction to the report of the capacity of the United Nations development system "... the machine as a whole has become unmanageable in the strictest sense of the word. As a result it is becoming slower and more unwieldy, like some prehistoric monster".
81.	Therefore, it was only logical that the special session, after having reached a broad agreement on matters of substance, also decided to establish the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System,
82.	In its work this Committee should be able to benefit from the considerable amount of work already carried out in this field by the Group of Experts on the Structure of the United Nations System, appointed by the General Assembly at its twenty-ninth session. The fact that these 25 experts from all over the world have agreed unanimously on a report is in itself encouraging. In all main respects, Norway is able to support the proposals put forward by the Group of Experts. We have in particular been glad to note the proposals for strengthening the role played by the Economic and Social Council. These proposals are in accordance with the idea put forward by Norway and Finland at the twenty-ninth session with the aim of making the Council a sort of permanent security council for economic and social questions.
83.	I have dwelt here on institutional and organizational aspects of our efforts to build a more just world order. This is also necessary. There may be little use in adopting the principle of a new international economic order unless we have a clear idea how to realize this order in terms of practical policies and how it is to be organized, administered, directed and planned.
84.	There is, therefore, every reason to subject the whole of the international organizational structure to a thorough review in all sectors in relation to, and on the basis of, existing needs because, as I see it, the large and ever-widening gap between the tasks confronting us and the means of co-operation for the solution of these tasks is a fundamental problem facing the world community today. We must commit ourselves to narrowing this gap, we must commit ourselves to solving more and more problems through 
multinational means. We cannot accept that such commitments can only be undertaken in the aftermath of world wars.
85.	I speak here as a representative of one of the smaller Members of the United Nations. We, the smaller nations, have a vital stake in the creation of a better-organized world. We need a framework within which we can be treated as equal partners and share in the management of this increasingly interdependent world of ours. We, the smaller countries, are particularly dependent on the general observation of rules of conduct and codes of behavior in international society. But we have also a vital interest in efficient management. And for this reason we must be prepared to show restraint and moderation. Increasingly, we shall have to adopt procedures for selective participation in order to manage the many complex and complicated problems on our agenda.
86.	It goes without saying that the organizational evolution will be different according to whether it is a question of managing world peace and security, of tackling the problem of world poverty, of conserving resources and protecting the environment, or of safeguarding fundamental human rights.
87.	If we take world peace and world security, this is today primarily dependent on the political and military equilibrium between the super-Powers. Whether we, the smaller countries, like this or not, the responsibility for avoiding major wars will basically continue to remain with these Powers.
88.	This very necessary recognition of the basic factors on which world peace depends should not, however, lead to resignation on the part of the smaller nations. These countries also have ample opportunities for engaging themselves in the efforts to build a more solid basis for peace.
89.	One such opportunity lies in the strengthening of the peace-keeping capacity of the United Nations and participation in the United Nations peace-keeping forces. The strengthening of the United Nations role in this field should also be in the well-conceived interests of the major Powers. Recent developments in the Middle East are, I think, a good example of how regional efforts, combined with great-Power engagement and United Nations peace-keeping efforts, may turn events in a positive direction in a conflict which for such a long time has represented a serious threat to international peace and security. Here I should like to associate myself with the many previous speakers who have paid tribute to the leaders of Egypt and Israel for their decisive readiness for negotiation and compromise, and also to the Secretary of State of the United States, Mr. Kissinger, for his outstanding contribution to the agreement reached.
90.	Another opportunity for engagement for peace lies in regional co-operation. Today important regional efforts are, for instance, being made to build bridges across ideological and political barriers in the interest of detente. I am especially referring to the conclusion in Helsinki in July of this year of the Conference on Security and Co-operation in Europe. Even though this Conference has taken place outside the United Nations framework, its results may be of significance for the Organization's ability to maintain peace. The negotiations during the various phases of the Conference are also another good example of how smaller States may play an important role as a supplement and as a necessary corrective to the co-operation between the major Powers.
91.	In his report to the General Assembly on the work of the Organization the Secretary-General underlines the urgency of making real progress towards disarmament and arms control. In particular he reminds us that the danger of nuclear proliferation not only remains, but has increased.
92.	It is of crucial importance that the United States and the Soviet Union continue their efforts to reach agreement on further limitations in the field of strategic weapons systems. Progress in this field will also increase the willingness of other nations to accept limitations on their freedom of action.
93.	But the whole world community must now give increased priority to the awesome problem of nuclear proliferation. All countries must adhere to the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], A complete ban on all nuclear tests must be introduced. An increasingly more comprehensive system of international control of peaceful nuclear activity must be established.
94.	While the responsibility for averting a large- scale war lies primarily with the major Powers, the many new tasks confronting the world community require new forms of organization of a global character. For instance, the efficient and just management of the world's resources or the protection of the environment will make far greater demands on the development of the organizational set-up than we have hitherto been accustomed to.
95.	Among these new tasks there is especially one to which I should like to draw attention: the resources of the sea and the on-going negotiations on the international law of the sea.
96.	My Government attaches great importance to the work of the Third United Nations Conference on the Law of the Sea. New technology, new economic needs and resource perspectives, new strategic and political priorities have caused new legal concepts to evolve. Therefore, it is essential that the various and also competing forces should be channeled through the machinery of orderly international negotiations, so that just and balanced solutions may be formed and a reasonable accommodation of opposing interests achieved.
97.	Such solutions must comprise arrangements for the exploration and exploitation of the resources of the deep ocean floor beyond limits of national jurisdiction, and in a manner which should give life to the concept of "the common heritage of mankind". In our view, this requires the creation of a strong international machinery with broad regulatory powers. And that machinery will in the future be called upon to make some momentous decisions, especially in regard to the balance between exploitation and environmental concerns. In order to be effective, the machinery must give adequate representation to all interested groups of States.
98.	Negotiations so far have demonstrated that there is broad support for the extension of the sovereign rights of coastal States over natural resources in an economic zone limited to 200 nautical miles. This principle will form the basis for a system of resource management, but does not in itself provide exhaustive solutions, There will still be an important place for international management in order to achieve conservation of the living resources and provide the world with a continuing supply of protein from the seas. We must develop more effective machinery for inter-national collaboration in this field, adjusted to the new concept of the economic zone, and designed to give rational harvest, long-range productivity and optimum utilization.
99.	If the Conference on the Law of the Sea fails, it will be very difficult to establish effective international regimes, in particular for the international sea-bed area. It will also mean a serious setback in our efforts to develop adequate machinery for formulating international legal rules that respond to present-day needs.
100.	For this reason, my Government would urge the General Assembly to take every possible step to facilitate the work of the Conference, so that it may conclude next year by the adoption of the new convention on the law of the sea. For that reason also my Government supports the recommendation of the Conference to provide for the possibility of holding two substantive working sessions during 1976, depending on the rate of progress. We realize that two sessions may impose a burden on some delegations, but we ask them to consider the idea against the alternative of a failure of the Conference. Such failure may compel coastal States to take unilateral action in order to protect the renewable resources of the seas and the coastal populations whose livelihood depends directly on those resources.
101.	That is the background against which we must determine our priorities. My delegation is in no doubt: the Conference must be given an opportunity to ensure that the new law of the sea convention is adopted in 1976.
102.	After 30 years of existence the United Nations is about to become a universal organization in the true sense of the word. The principle of universality has this year been strengthened by the admission of new Members to the Organization. I should like to join in the many expressions of good will addressed to Mozambique, Sao Tome and Principe and Cape Verde on their accession to membership in the United Nations. I should like to express the hope that the remaining colonies will soon join the ranks of independent States, or find other solutions in accordance with the wishes of the inhabitants.
103.	We had hoped to be in a position to extend a welcome also to the two States of Viet Nam. These States should now finally be allowed, free from outside interference, to reap the fruits of peace. We shall press for an immediate solution to be found, opening the way to full membership for these States. A solution must be found also to the problems of membership of the Korean States.
104.	Norway adheres to the principle of universality. In our opinion, the success of the Organization will depend to a large extent on whether all the nations, regardless of political regime, will have the right to participate in the work of the Organization and also be subject to the obligations imposed by the United Nations Charter. My country will therefore oppose any attempts to exclude or suspend a Member State from the United Nations system in contravention of the Charter.
105.	In the same way that peace is indivisible, so in an interdependent world is the dignity of man. The systematic racial discrimination practiced by the white minority regimes of southern Africa is, in the view of my Government, particularly intolerable. The continuous oppression of the African population in Namibia, Southern Rhodesia and South Africa also represents a threat to peace in that part of the world. It is hard for me to understand that the white minorities are not able to draw upon the bitter experiences of other colonial regimes which tried to resist the wind of change blowing over the whole African continent. The struggle of African liberation movements in that area is a struggle for the most fundamental of human rights, the right of self-determination. We support their struggle, while at the same time appealing to the white minority regimes to abandon racial discrimination and negotiate solutions leading to majority rule.
106.	Norway is in favor of introducing a compulsory arms embargo against South Africa, and has been practising such an embargo for many years.
107.	With deep regret my Government notes that in the field of human rights very little progress has been made during the last decade, in spite of the tireless efforts of private organizations like Amnesty International and the International Commission of Jurists to arouse the conscience of the world community, The world community should no longer tolerate that countries invoke the principle of non-interference in internal affairs when basic human rights are violated, as, for instance, did Chile when refusing to admit representatives of the Commission on Human Rights. In particular the world community should react strongly against the still widespread practice of torture and inhuman treatment in camps and prisons all over the world. As an intermediate step the General Assembly should adopt the declarations from the recent Geneva Conference on this and related issues.
108.	Just before coming to the rostrum I was informed that six of the death sentences imposed in Spain are to be carried out today. If that information is correct I would, on humanitarian grounds, make a last-minute appeal to the Spanish Government to show clemency.
109.	In the field of human rights, too, the world community is facing an institutional problem. We must aim at establishing the appropriate machinery to enable the United Nations effectively to uphold basic human rights, as laid down in the Charter, in all parts of the world. Here I should like to reiterate the full support of the Norwegian Government for the proposal for a high commissioner for human rights within the United Nations system.
110.	Human rights, however, is also a matter of the fundamental underlying values on which the whole system of international co-operation should be based. The best and most authoritative basis for those fundamental values is to be found in the Charter of the United Nations and the Universal Declaration on Human Rights. It is our duty to ensure that we all live up to the ideas expressed therein, not only in words and high- sounding declarations but also in practice.
111.	We feel that human rights must be given an additional material dimension. The decisions of the seventh special session will be really meaningful only when they are translated into the realities of the daily life of the common man.